Citation Nr: 1718945	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on verified active duty in the United States Navy from June 1977 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board, in pertinent part, remanded the current appellate claims for further development.  The case has now been returned to the Board of additional appellate consideration.

As an additional matter, it is noted that when this case was previously before the Board in April 2016 it also included the claims of service connection for sleep apnea, an acquired psychiatric disorder, and erectile dysfunction.  However, the Board determined in April 2016 that service connection was warranted for the sleep apnea, and that determination was subsequently effectuated by a May 2016 rating decision.  Further, a June 2016 rating decision established service connection for major depressive disorder and erectile dysfunction.  As such, these issues are no longer before the Board. 


FINDINGS OF FACT

1.  The competent medical evidence does not reflect the Veteran currently has a chronic heart disorder other than hypertension.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's hypertension was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a heart disorder are not met, to include as secondary to sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a grant of service connection for hypertension are not met, to include as secondary to sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a heart disorder and hypertension that are related to service or to his service-connected sleep apnea.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

The Veteran has contended that he developed hypertension while on active duty.  He has also contended that he has a heart disorder and hypertension secondary to his service-connected sleep apnea.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year, and includes cardiovascular-renal disease such as hypertension.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Board notes that the heart is an internal organ, and, as such, any disability thereof is generally not subject to lay observation.  Additionally, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation. Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.  

The Board further notes, with respect to the claims of secondary service connection, that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

For these reasons, the Board finds that competent medical evidence is required to resolve the appellate claims as it is necessary to both diagnose the claimed conditions, and, if present, determine the etiology thereof.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The Board also finds that the no competent medical evidence does not reflect the Veteran has a chronic heart disorder other than hypertension.  For example, there is no indication of any such disability in his service treatment records.  Rather, his heart was clinically evaluated as normal on service examinations conducted in June 1976, June 1977, and June 1981.  No explicit separation examination appears to be of record because he was discharged from service due to his now service-connected right knee disorder.  Granted, a March 2008 statement from a Dr. B stated the Veteran had irregular heartbeat, but it does not appear he diagnosed a chronic heart disorder manifested by such a symptom.  Further, the Board previously determined in April 2016 that Dr. B's statement was inadequate for resolution of this case.  Among other things, the Board noted there was no indication Dr. B had reviewed the claims folder; i.e., Dr. B's familiarity with the Veteran's medical history was not clear from the record.  Further, it was noted that there are no other treatment reports of record showing a diagnosis of heart problems, and that remains the case.  Moreover, a June 2016 VA examination explicitly found that the Veteran had no heart disorder; and noted that recent EKG, echocardiogram, and chest X-ray were normal.  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the qualifications of the VA examiner in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

For these reasons, the Board finds the competent medical evidence does not reflect the Veteran currently has a chronic heart disorder other than hypertension.  In making this determination, the Board was cognizant the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  However, in this case, as discussed above, the record does not reflect there is competent medical evidence showing a diagnosis of a chronic heart disorder other than hypertension.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  Therefore, no further discussion of this claim is required to include the Veteran's contentions of secondary service connection.

Regarding the hypertension claim, the Board acknowledges that the Veteran's service treatment records do contain entries showing elevated blood pressure readings, and some of which are consistent with the definition for hypertension for VA purposes.  However, the overall blood pressure readings showed fluctuation throughout his active service.  For example, the Veteran had a blood pressure reading of 130/76 on his June 1977 service examination; a reading of 148/80 in December 1978; 108/56 in July 1979; 110/70 and 120/72 in January 1980; 112/70 in March 1980; 114/80 in May 1980; 140/80 in June 1980; 160/102 in December 1980; 140/80 in April 1981; 98/66 on the June 1981 service examination; 144/78 in February 1982; 142/98 in June 1982; 120/80 in July 1982; and 112/82 in August 1982.  As such, it does not appear the Veteran's blood pressure readings which were predominantly consistent with hypertension.  The Board also notes that the service treatment records reflect the Veteran was generally being treated for other medical conditions at the time the elevated blood pressure readings were noted.  In pertinent part, the records from December 1980 reflect he received emergency care for an accident/injury; and assessment was multiple scratches and a possible human bite, as well as intoxication.  The June 1982 records reflect he was treated for his right knee.  Moreover, the record does not reflect he was diagnosed with hypertension while on active duty.

The Board acknowledges that a January 1984 VA examination included blood pressure readings of 130/90, 130/80, and 140/90.  Even if the Board were to find the diastolic readings of 90 was evidence of hypertension per Diagnostic Code 7101, these readings were more than one year after the Veteran's separation from service.  Thus, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board further notes that the June 2016 VA examiner included an opinion against the Veteran's hypertension being directly related to service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the June 2016 VA examiner was familiar with the Veteran's medical history from review of the VA claims folder, and accurately summarized pertinent findings thereof in the examination report itself.  The examiner's opinion was not expressed in speculative or equivocal language; and was supported by stated rationale with reference to the medical record.  Among other things, the examiner noted that the Veteran did have several excursions of elevated blood pressure during his military service, but these were not persistent and were not consistent with the diagnostic criteria for hypertension.  No competent medical opinion is of record which explicitly refutes the VA examiner's opinion on the issue of direct service connection.  Therefore, the Board finds this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

In regard to the claim of secondary service connection, the Board acknowledges that Dr. B did opine in the March 2008 statement that the Veteran's hypertension was as likely as not a direct result of the debilitating disease of severe obstructive sleep apnea.  However, as already noted, the Board previously determined in April 2016 that Dr. B's opinion was inadequate for resolution of this case.  Among other things the Board noted Dr B did not provide much in the way of rationale for his opinion.

The Board also notes that the June 2016 VA examiner expressed an opinion against the Veteran's hypertension being caused or aggravated by his service-connected sleep apnea.  The Board has already found the VA examiner was familiar with the Veteran's medical history.  Further, the opinion was not expressed in speculative or equivocal language, and was supported by stated rationale with reference to pertinent findings in the medical record.  As such, the Board finds the examiner's opinion on secondary service connection is also adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's hypertension was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for a heart disorder, to include as secondary to sleep apnea, is denied.

Service connection for hypertension, to include as secondary to sleep apnea, is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


